Cite as 2022 Ark. 151
                SUPREME COURT OF ARKANSAS
                                       No.   D-22-478


                                                 Opinion Delivered: August   9, 2022
ARKANSAS JUDICIAL DISCIPLINE AND
DISABILITY COMMISSION            PETITIONER’S REPORT OF
                      PETITIONER UNCONTESTED SANCTION

V.

DON BOURNE, POPE COUNTY       EXPEDITED PETITION GRANTED;
DISTRICT COURT JUDGE          ORDER OF SUSPENSION
                   RESPONDENT WITHOUT PAY IMPOSED.


                                       PER CURIAM

       The Arkansas Judicial Discipline and Disability Commission filed a petition for

 expedited consideration and report of uncontested sanction following its investigation of

 complaints lodged against the Honorable Don Bourne, a Pope County District Court Judge.

 The Commission and Judge Bourne have agreed to recommend to this court a suspension

 without pay for ninety days, with seventy-five days held in abeyance for one year. Judge

 Bourne has also agreed to multiple remedial measures and that he will never again hold

 judicial office once his current term expires. We grant the petition, suspend Judge Bourne

 without pay, and order the additional conditions.

       Judge Bourne has served as a district judge since 2001. Recently, several complaints

 have been filed against Judge Bourne involving his conduct toward unrepresented litigants.

 This conduct includes demeaning comments toward Spanish-speaking defendants and

 negative comments to defendants who are not from Pope County (Count 1). Other
complaints concerned Judge Bourne’s failure to conduct proper indigency determinations

and failure to keep adequate records (Count 2).

       Judge Bourne did not contest either count and instead waived a formal disciplinary

hearing and accepted the Investigatory Panel’s recommended sanction. The Commission

voted 8–0 to approve the Panel’s recommended disposition on both counts. Because the

sanction for Count 1 includes a suspension without pay, the Commission submitted its

recommendation to this court for review on an expedited basis. 1 Ark. Jud. Discipline &

Disability Comm’n R. 12(B) (providing for expedited consideration of Commission

matters).

       This court grants expedited consideration and now decides whether to accept the

Commission’s uncontested report and recommended sanction of suspension without pay.

Ark. Jud. Discipline & Disability Comm’n R. 9(J) & 12(D). We can accept, reject, or

modify, in whole or in part, the findings and recommendations of the Commission. Id. R.

12(G). We review judicial-discipline matters de novo. Ark. Jud. Discipline & Disability

Comm’n v. Sims, 2021 Ark. 126, at 2. Having reviewed the documents provided, along with

mitigating factors, we accept the Commission’s findings of fact and recommendation of

suspension.

       We suspend Judge Don Bourne from the bench without pay for ninety days, with

seventy-five of those days held in abeyance if he completes or adheres to the agreed remedial

measures, including, but not limited to:


       1
        Judge Bourne accepted a censure for Count 2, which is not before this court on
review. The sanctions cover the following Commission case numbers: 21-125; 21-182; 21-
184; 21-253; 21-257; 21-320; 21-323; 21-326; and 21-332.

                                             2
   • Spend the two-week suspension attending and observing other district court judges
     and write reflective reports on each visit;

   • Obtain and maintain a digital-audio recorder in his courtrooms prior to the end of
     his suspension and preserve audio recordings of court proceedings;

   • Allow the Commission to monitor his courtroom and allow access to staff and
     documents as needed;

   • Attend an approved online judicial-ethics class; and

   • Read a report and complete online training about bullying and harassment in the
     legal profession.

       Additionally, Judge Don Bourne shall never again hold a judicial office after his

current term expires. This court notes that in addition to the public signal that a suspension

without pay sends, the suspension also imposes a financial penalty of several thousands of

dollars in lost pay. The suspension will begin on August 16, 2022. The mandate shall issue

immediately.

       Expedited petition granted; order of suspension without pay imposed; mandate to

issue immediately.

       WOMACK, J., concurs.

       SHAWN A. WOMACK, Justice, concurring. While I agree this matter should

receive expedited consideration, and also agree to accept the sanctions outlined by this court,

I write separately to again note that the passage of Amendment 80 rendered the Judicial

Discipline and Disability Commission constitutionally invalid in its present form. See In re

Ark. Jud. Discipline & Disability Comm’n Appointments, 2021 Ark. 27 (per curiam) (Womack,

J., concurring).     Accordingly, the discipline administered today can and should be



                                              3
administered as part of the judicial power granted exclusively to this and other courts of this

state by Amendment 80, and through a process designed and approved by us, rather than as

a mere ratification of the actions of a defunct Commission.

       I respectfully concur.




                                              4